DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant

1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
4.	Claims 1-20 are directed to modifying a healthcare regimen for an individual patient, which is considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
         	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method) and machine (system).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a method, comprising the following limitations:
 	determining an individual patient’s healthcare regimen, the healthcare regimen having at least three healthcare components; 
storing data representing the healthcare regimen; 
computing a health care regimen risk level value for the health care regimen;  identifying a modified healthcare regimen better suited to the individual patient
based in part on the computed risk-level value; and 
modifying the healthcare regimen of the individual patient.

These actions, when considered both individually and as a whole are directed to actions that facilitate acquiring information/data.  This arrangement amounts to both behaviors and business relations.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A computing system
A processor
A display

A memory

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly 
                
Independent claims 7 and 13 dependent claims 2-6, 8-12, and 14-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Rejections - 35 USC § 103

	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication Number 2007/0106127, Alman, et al., hereinafter Alman in view of United States Patent Application Publication Number 2007/0179361, Brown, et al., hereinafter Brown.
6.	As per claim 1, Alman discloses a method for modifying a healthcare regimen for an individual patient, the method comprising: 
determining an individual patient’s healthcare regimen, the healthcare regimen having at least three healthcare components, (page 1, para. 7, The health care information is parsed to identify physiological parameters such as blood pressure and blood sugar levels generated by monitoring devices, and psychological parameters such as depression and anxiety levels elicited through scripted colloquies between the patient and a central automatic data processing installation computer. Wireless technology is used to collect the physiological data from patients in their own homes, and to transmit that information to a central installation. The collected information is processed in order to constantly update therapeutic interventions, based on patients' needs, and page 4, para. 55); 

modifying the healthcare regimen of the individual patient.

Alman does not explicitly disclose computing, by a processor in the computing system, a health care regimen risk level value for the health care regimen; 
identifying a modified healthcare regimen better suited to the individual patient based in part on the computed risk-level value.

However, Brown teaches computing, by a processor in the computing system, a health care regimen risk level value for the health care regimen, (page 2, para. 23, automatically initiates a remotely communicated surveillance and health management process to interactively obtain a patient's health-related profile, update and analyze the profiles, categorize the patient's profile by risk-stratification methods using multiple profiles from other patients, and administer a health-related management plan that is relevant to the patient's updated profile and risk-stratification); 
identifying a modified healthcare regimen better suited to the individual patient based in part on the computed risk-level value, (page 8, para. 81, An individual 70 on follow tip for long periods may additionally be assigned follow-up risk 230 that compares 
 	At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Alman with the teaching of Brown.  As suggested by Brown, one would have been motivated to include this feature for the benefits of providing treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients, (see Brown, Abstract), to modify the method of Alman with the teaching of Brown.
7.	As per claim 2, Alman discloses the method of claim 1 as described above.  Alman further discloses wherein the healthcare regimen comprises a multi-drug regimen with drug dose information, (page 1, para. 6, about medication dosage and side effects, report worrisome developments in their conditions, page 2, para. 31, a medicine bottle transducer 15 that tracks the number or amount of pills or other medication taken by the patient and page 4, para. 54, 
	and the step of modifying the healthcare regimen comprises changing at least one of the dose, duration, and frequency for at least one of the drugs of the multi-drug regimen for the individual patient, (page 7, para. 112, The patient replies that she has experienced "side effects." The system then queries 62 to collect more details on the side effects of the medication. This information is archived 63. In addition, a nurse will contact the patient in the next 24 hours to see what adjustments in medications can be made.).
8.	As per claim 3, Alman discloses the method of claim 1 as described above.  Alman further discloses wherein healthcare components are selected from the group consisting of: prescription drugs, over-the-counter drugs, nutraceuticals, medical devices, and diagnostics, (page 1, para. 10, Depending on the range of values of diagnostic information analyzed, script generator programs initiate a series of interactive communications, therapeutic interventions). 
9.	As per claim 4, Alman discloses the method of claim 1 as described above.  Alman further discloses wherein the at least three healthcare components each have plurality of aspects, (page 2, para. 31, The vital sign monitoring devices preferably include a pulse rate monitor 7, a blood pressure monitor 8, a blood glucose level monitor 9, and a personal scale 10. Not shown in 
and additionally comprising: 
 	assigning, by a processor in the computing system, an evidence-based statistical first value associated with at least one of the plurality of aspects to each of the stored healthcare components, (page 4, para. 62, display several of the most common diagnostic parameters, the range of values that those parameters assume, and their conversion into the standardized coefficients. Not all parameters have the same weight when analyzing the health of a patient or in contributing to the well-being of the patient. Thus, for every diagnostic, an importance coefficient (Ic) is also indicated in the tables).
	Alman does not explicitly disclose the following:  
partitioning, by a processor in the computing system, an event sample space and identifying a plurality of events associated with the first value aspect, wherein each 
 generating, by a processor in the computing system, a second value for each component associated with an identified event, 
wherein the second value is a compound conditional probability of the event based on at least one of 
a total probability, 
a Bayesian probability value of the event, and 
a Dempster-Shafer value of the event; 
and wherein the step of computing a health care regimen risk level value is based on at least three values, 
wherein the three values include at least one of: 
a plurality of the first statistical values associated with the plurality of aspects, 
respectively, 
the plurality of second values, and 
a computation based on at least one of: 
at least two statistical values associated with the aspect; 
at least three of the plurality of second values; 
and a combination of at least one statistical value and

generating, by a processor in the computing system, a regimen risk-level profile indicating a likelihood of the healthcare regimen risk associated with the healthcare regimen based on the corresponding at least one aspect and at least one event.

However, Brown teaches partitioning, by a processor in the computing system, an event sample space and identifying a plurality of events associated with the first value aspect, wherein each identified event is related to an element of a power set of all components of the healthcare regimen and the element is composed of a subset of regimen components, (page 5, para. 58 The states that are defined by health condition referential 122 are not necessarily exclusive and can often overlap, and be subsets of other health condition referentials particularly so when the disease or health related condition is present in a diverse population.); 
 generating, by a processor in the computing system, a second value for each component associated with an identified event, (page 7,para. 74, Category 166 is divided into six subsets of queries including longevity 168, quality of life 170, family life 172, social responsibility 174, social acceptability 175 and economy 176 for determining a value placed by individual 70 on various motivating factors for modifying his or her behavior. Subset 168 is for determining the value placed by individual 70 on longevity. For example, where individual 70 is a smoker, subset 
wherein the second value is a compound conditional probability of the event based on at least one of 
a total probability, (page 22, para. 234, Standard statistical methods are used to test the level of significance of the R factors as a result of the alcohol cessation. R factors of more than one context, which are scored on the basis of replies, may be used to measure the improvement in the risk status of the patient. Alternatively, the R values are derived from standard questionnaires that score the risk status of the patient objectively e.g. SF12, SF36, Minnesota Living with Heart Failure Questionnaire, Geriatric Depression Scale. Alternatively, laboratory tests may be used to evaluate the effectiveness of the management e.g. in the case of blood glucose control), 
a Bayesian probability value of the event, and 
a Dempster-Shafer value of the event; 
and wherein the step of computing a health care regimen risk level value is based on at least three values, (page 6, para. 67, The reply actions group 382 includes one or more actions 140 i.e. the execution of an arithmetic function on risk value R, and/or appending/modification of data within database system 40, execution of follow up queries, playing multimedia files on remote terminal 72 and collecting measurements from monitoring device), 

a plurality of the first statistical values associated with the plurality of aspects, 
respectively, the plurality of second values, (page 2, para. 20, highlighting to the provider those aspects of the patient's condition that require his/her greatest attention. Current systems are also incapable of risk-stratifying the individual patients within the group), and 
a computation based on at least one of: 
at least two statistical values associated with the aspect; 
at least three of the plurality of second values, (page 10, para. 108, let P be the priority sequence value of a context within any health condition. F be the care provider defined correction factor for R values of any specified context. F values vary with the R scores of the specified context.); 
and a combination of at least one statistical value and
 at least one second value; and wherein 
generating, by a processor in the computing system, a regimen risk-level profile indicating a likelihood of the healthcare regimen risk associated with the healthcare regimen based on the corresponding at least one aspect and at least one event, (page 18, para. 188, Isolated More More Patient's Follow-up dialog to high risk result or or less constant or less constant health status is determine the cause of this rapidly worsening. There is a high the importance of 
At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Alman with the teaching of Brown.  As suggested by Brown, one would have been motivated to include this feature for the benefits of providing treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients, (see Brown, Abstract), to modify the method of Alman with the teaching of Brown.
10.	As per claim 5, Alman discloses the method of claims 1 and 4 as described above.  Alman further discloses wherein additionally comprising: displaying on a user interface the regimen risk-level profile in a table having columns and rows, the user interface configured to adapt to a screen size by expanding and/or collapsing the rows and columns, (Figures 7, 16 and 17, and page 5, para. 73, Table 3 of FIG. 17 displays hypothetical values for key physical low risk and psychological parameters, as captured by system through automatic polling from and real-time queries during the phone consultation).
11.	As per claim 6, Alman discloses the method of claims 1, 4, and 5 as described above.  Alman further discloses wherein the user interface configured to adapt to a screen size by expanding and/or collapsing the rows and columns, (page 1, para. 11, Conversations are conducted either orally and preferably by means of the patient's cell phone, or electronically by way of text typed on a personal computer keyboard or numerical pad, or by way of clicking manipulations on a manual entry device such as a mouse, page 2, para. 30, The communication network may consist of a public system such as 
12.	Claim 7 is rejected for the same reasons as set forth with regard to claims 1, 4, and 5 above.
13.	As per claim 8, Alman discloses the method of claim 7 as described above.  Alman does not explicitly disclose wherein the step of computing a health care regimen risk level value is performed using a combinatorial component method.
However, Brown teaches wherein the step of computing a health care regimen risk level value is performed using a combinatorial component method, (page 8, para. 81, An individual 70 on follow tip for long periods may additionally be assigned follow-up risk 230 that compares the health related parameters, compliance to medication etc over a long period of time, and charts the course of the health related parameters of individual 70. Similarly, the individual 70 on follow up for long periods may additionally be assigned follow-up resistance risk 229 that compares the health related parameters, resistance to medication etc over a long period of time, and charts the course of the health related parameters of individual, and page 9, para. 95, These patients need regular monitoring of their health related parameters, sensitization to the need to modify disease related behaviors, continued psychological support, health education and encouragement to comply with prescribed treatment regimens in order to prevent their disease condition from worsening. This group of patients is responsible for a greater 
 	At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Alman with the teaching of Brown.  As suggested by Brown, one would have been motivated to include this feature for the benefits of providing treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients, (see Brown, Abstract), to modify the method of Alman with the teaching of Brown.
14.	As per claim 9, Alman discloses the method of claim 7 as described above.  Alman does not explicitly discloses wherein the step of computing a health care regimen risk level value is performed using an alternate cross-check method.
However, Brown teaches wherein the step of computing a health care regimen risk level value is performed using an alternate cross-check method, (page 8, para. 81, An individual 70 on follow tip for long periods may additionally be assigned follow-up risk 230 that compares the health related parameters, compliance to medication etc over a long period of time, and charts the course of the health related parameters of individual 70. Similarly, the individual 70 on follow up for long periods may additionally be assigned follow-up resistance risk 229 that compares the health related parameters, resistance to medication etc over a long period of time, and charts the course of the health related parameters of individual, and page 9, para. 95, These patients need regular monitoring of their health related parameters, sensitization to the need to modify disease related behaviors, continued psychological support, health education and encouragement to comply with prescribed treatment regimens in order to prevent their 
 	At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Alman with the teaching of Brown.  As suggested by Brown, one would have been motivated to include this feature for the benefits of providing treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients, (see Brown, Abstract), to modify the method of Alman with the teaching of Brown.
15.	As per claim 10, Alman discloses the method of claim 7 as described above.  Alman discloses wherein the step of computing a health care regimen risk level value is performed in a single step, (page 4, para. 62, display several of the most common diagnostic parameters, the range of values that those parameters assume, and their conversion into the standardized coefficients. Not all parameters have the same weight when analyzing the health of a patient or in contributing to the well-being of the patient. Thus, for every diagnostic, an importance coefficient (Ic) is also indicated in the tables).
16.	As per claim 11, Alman discloses the method of claim 7 as described above.  Alman further discloses wherein the step of computing a health care regimen risk level value is performed in an iteration of multiple steps, (page 4, para. 53, Health risk behavior and disease in adulthood are related to the breadth of exposure during childhood to emotional, physical, or sexual abuse, as well as household dysfunction during childhood. These adverse experiences during childhood are linked to multiple risk factors for several of the leading causes of death in adults, and page 4, para. 54, The primary care physicians should hold one or more consultations 46 with the patient to assess the 
.17.	As per claim 12, Alman discloses the method of claim 7 as described above.  Alman further discloses wherein the step of computing a health care regimen risk level value employs one or more computing methods selected from the group consisting of a component method, an alternate method, single step, iteration, sequential processing, and parallel processing, (page 4, para. 62, display several of the most common diagnostic parameters, the range of values that those parameters assume, and their conversion into the standardized coefficients. Not all parameters have the same weight when analyzing the health of a patient or in contributing to the well-being of the patient. Thus, for every diagnostic, an importance coefficient (Ic) is also indicated in the tables).
18.	As per claim 13, Alman discloses a computer system for the evaluation, presentation and modification of a drug regimen, the system comprising: 
a drive unit configured to store drug information, (page 6, para. 101, monitors the patient's compliance with the physician's drug regimen is downloaded 60 from the patient's in-home Data Hub); 
a processor configured to execute a computer program configured to determine a plurality of adverse drug effects corresponding to the plurality of drugs based on the drug information, (page 6, para. 102, The patient reports that she has experienced "side effects." The system then queries 62 to collect more details on the side effects of the medication. This information is archived); and 

the graphical user interface configured to display a table having cells displayed in columns and rows, each row corresponding to a respective one of the plurality of adverse drug effects and each column corresponding to one of a plurality of drugs in a drug regimen, each cell displaying a risk level of the respective one of the plurality of adverse drug effects for the respective one of the plurality of drugs, (Figures 7, 16 and 17, and page 5, para. 73, Table 3 of FIG. 17 displays hypothetical values for key physical low risk and psychological parameters, as captured by system through automatic polling from and real-time queries during the phone consultation), 
 	the video display further configured to, in response to user input, allow for expanding and collapsing one or more of the columns, (Figures 7, 16 and 17, page 3, para. 46, Multimedia messages may include graphical information, sound bites and audiovisual bites, and page 5, para. 73, Table 3 of FIG. 17 displays hypothetical values for key physical low risk and psychological parameters, as captured by system through automatic polling from and real-time queries during the phone consultation). 
19.	As per claim 14, Alman discloses the system of claim 13 as described above.  Alman further discloses wherein the graphical user interface is configured to expand, upon user input, columns displaying the risk level of the respective one of the plurality of adverse drug effects for each of the plurality of drugs to include columns displaying the 
20.	As per claim 15, Alman discloses the system of claims 13 and 14 as described above.  Alman further discloses wherein the graphical user interface is configured to collapse, upon user input, the columns displaying the risk level of the respective one of the plurality of adverse drug effects for one or more ingredients for each of the plurality of drugs, (page 3, para. 48, most queries 39 from the installation to the patient are followed by a display of diagnostic information in the form of charts 40 related to the query. For example, queries from the virtual counselor (prerecorded) are followed by graphical displays and verbal explanations of changes in such patient activities and conditions as walking, blood pressure, and pulse, as well as self-reports of pain.).
21.	As per claim 16, Alman discloses the system of claim 13 as described above.  Alman further discloses wherein the graphical user interface is configured to expand, 
22.	As per claim 17, Alman discloses the system of claims 13 and 16 as described above.  Alman further discloses wherein the graphical user interface is further configured to collapse, upon user input, the plurality of additional rows such that only the one of the plurality of adverse drug effects is visible, (Figures 7, 16 and 17, and page 5, para. 73, Table 3 of FIG. 17 displays hypothetical values for key physical low risk and psychological parameters, as captured by system through automatic polling from and real-time queries during the phone consultation).
23.	As per claim 18, Alman discloses the system of claim 13 as described above.  Alman further discloses wherein the graphical user interface is configured to expand the rows and columns to reveal a plurality of row levels and column levels, respectively, (Figures 7, 16 and 17, and page 5, para. 73, Table 3 of FIG. 17 displays hypothetical values for key physical low risk and psychological parameters, as captured by system through automatic polling from and real-time queries during the phone consultation).

25.	As per claim 20, Alman discloses the system of claims 13 and 19 as described above.  Alman does not explicitly disclose wherein the statistical variance comprises one or more selected from the group of mean, median, standard deviation, minimum and maximum.
	However, Brown teaches wherein the statistical variance comprises one or more selected from the group of mean, median, standard deviation, minimum and maximum, (page 22, chart 6 and page 22, para. 234, Standard statistical methods are used to test the level of significance of the R factors as a result of the alcohol cessation. R factors of more than one context, which are scored on the basis of replies, may be used to measure the improvement in the risk status of the patient).
	At the time of Applicant's filed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Alman with the teaching of Brown.  As suggested by Brown, one would have been motivated to include this feature for the benefits of providing treatment based upon the diagnoses of the individual patient and the risk stratification the individual patient assumes in the group of patients, (see Brown, Abstract), to modify the method of Alman with the teaching of Brown.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is 571-270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624